UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2010 Commission File No. 1-3920 NORTH AMERICAN GALVANIZING & COATINGS, INC. (Exact name of the registrant as specified in its charter) Delaware (State of Incorporation) 71-0268502 (I.R.S. Employer Identification No.) 5314 S. Yale Avenue, Suite 1000, Tulsa, Oklahoma 74135 (Address of principal executive offices) (918) 494-0964 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of March 31, 2010: Common Stock $ .10 Par Value .16,753,943 NORTH AMERICAN GALVANIZING & COATINGS, INC. Index to Quarterly Report on Form 10-Q Page Part I. Financial Information Forward Looking Statements or Information 2 Item 1. Unaudited Financial Statements Report of Independent Registered Public Accounting Firm 3 Condensed Consolidated Balance Sheets as of March 31, 2010, and December 31, 2009 4 Condensed Consolidated Statements of Income for the three-month periods ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2010 and 2009 6 Condensed Consolidated Statement of Stockholders’ Equity for the three month period ended March 31, 2010 7 Notes to Condensed Consolidated Financial Statements for the three-month periods ended March 31, 2010 and 2009 8-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20-21 Item 4. Controls and Procedures 21 Part II. Other Information 21-25 Signatures 25 1 Forward Looking Statements or Information Certain statements in this Form 10-Q, including information set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, constitute “Forward-Looking Statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Such statements are typically punctuated by words or phrases such as “anticipates,” “estimate,” “should,” “may,” “management believes,” and words or phrases of similar import.The Company cautions investors that such forward-looking statements included in this Form 10-Q, or hereafter included in other publicly available documents filed with the Securities and Exchange Commission, reports to the Company’s stockholders and other publicly available statements issued or released by the Company involve significant risks, uncertainties, and other factors which could cause the Company’s actual results, performance (financial or operating) or achievements to differ materially from the future results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements.Factors that could cause or contribute to such differences could include, but are not limited to, changes in demand, prices, the raw materials cost of zinc and the cost of natural gas; changes in economic conditions of the various markets the Company serves, as well as the other risks detailed herein and in the Company’s Form 10-K filed on February 24, 2010 with the Securities and Exchange Commission. 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of North American Galvanizing and Coatings, Inc We have reviewed the accompanying condensed consolidated balance sheet of North American Galvanizing & Coatings, Inc. and subsidiary (the “Company”) as of March 31, 2010, and the related condensed consolidated statements of income and cash flows for the three-month periods ended March 31, 2010 and 2009 and stockholders’ equity for the three-month period ending March 31, 2010.These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of North American Galvanizing & Coatings, Inc. and subsidiaries as of December 31, 2009, and the related consolidated statements of income, stockholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated February 24, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Tulsa, Oklahoma April 30, 2010 3 NORTH AMERICAN GALVANIZING & COATINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share amounts) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables—less allowances of $106 for 2010 and $99 for 2009 Raw materials inventories Deferred tax asset—net Receivables from insurance (Note 2) — Income taxes receivable Prepaid expenses and other assets Total current assets PROPERTY, PLANT AND EQUIPMENT Land Galvanizing plants and equipment Less—accumulated depreciation ) ) Construction in progress Total property, plant and equipment—net GOODWILL—Net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade accounts payable $ $ Accrued payroll and employee benefits Advance from insurance (Note 2) — Accrued taxes 98 Other accrued liabilities Total current liabilities SUBORDINATED NOTES PAYABLE DEFERRED TAX LIABILITY—Net Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS’ EQUITY Common stock—$.10 par value, 50,000,000shares authorized Issued—16,754,943 shares in 2010 and16,593,556 shares 2009 Additional paid-in capital Retained earnings Common shares in treasury at cost— 1,000 in 2010 (4 ) — Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 4 NORTH AMERICAN GALVANIZING & COATINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) For the Three Months Ended March 31 SALES $ $ COST AND EXPENSES: Cost of sales excluding depreciation and amortization Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Gain from insurance proceeds — OPERATING INCOME Interest expense ) — Interest income and other 8 13 INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ NET INCOME PER COMMON SHARE: Basic $ $ Diluted $ $ See notes to condensed consolidated financial statements. 5 NORTH AMERICAN GALVANIZING & COATINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, 2 (In thousands) OPERATING ACTIVITIES: Net income $ $ (Gain) Loss on disposal of assets (7
